                        UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF MICHIGAN
                          NORTHERN DIVISION – BAY CITY
IN RE:
         BRITTANY HYDER                         CASE NO. 20-21225-DOB
                                                CHAPTER 13
                                                HONORABLE DANIEL S. OPPERMAN
                  DEBTOR.
_________________________________/
LEO FOLEY, JR. (P76060)
Attorney for Debtor
2425 S. Linden Road, Suite C
Flint, MI 48532
(810) 720-4333
---------------------------------
CRAIG S. SCHOENHERR, SR. (P32245)
Attorney for Creditor
O’REILLY RANCILIO P.C.
Sterling Town Center
12900 Hall Road, Suite 350
Sterling Heights, MI 48313-1151
(586) 997-6481
(586) 726-1000
__________________________/
                                  PROOF OF SERVICE

       CRAIG S. SCHOENHERR, SR., being first duly sworn, deposes and says that on August
19, 2020, a copy of Santander Consumer USA Inc.’s Response to Motion and this Proof of
Service was served upon:

         Thomas McDonald                        Leo Foley, Jr.
         Trustee                                Attorney at Law
         3144 Davenport                         2425 S. Linden Road, Suite C
         Saginaw, MI 48602                      Flint, MI 48532




  20-21225-dob      Doc 22   Filed 08/19/20   Entered 08/19/20 16:50:16    Page 1 of 2
electronically pursuant to the court notice of hearing, and to those not electronically registered by
first class mail.

                                              O’REILLY RANCILIO P.C.

                                              /s/ Craig S. Schoenherr, Sr.
                                              ________________________________
                                              CRAIG S. SCHOENHERR, SR. (P32245)
                                              Attorney for Creditor
                                              12900 Hall Road, Suite 350
                                              Sterling Heights, MI 48313-1151
                                              (586) 726-1000
                                              ecf@orlaw.com

DATED: August 19, 2020




  20-21225-dob       Doc 22     Filed 08/19/20     Entered 08/19/20 16:50:16         Page 2 of 2
